Exhibit (a)(1)(B) NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THE TRANSACTION CONTEMPLATED HEREIN; PASSED UPON THE MERITS OR FAIRNESS OF THE TRANSACTION; OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE DISCLOSURE IN THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. OFFER TO AMEND AND EXERCISE WARRANTS TO PURCHASE COMMON STOCK ROOT9B TECHNOLOGIES, INC. JANUARY 11, 2016 THE OFFER TO AMEND AND EXERCISE (AND ASSOCIATED WITHDRAWAL RIGHTS) WILL EXPIRE AT 11:59 P.M. (Eastern Standard time) ON FEBRUARY 9, 2 Root9B Technologies, Inc., a Delaware corporation, is referred to in this Offer to Amend and Exercise as “we,” “us,” “root9B” or the “Company,” and eligible holders of outstanding warrants are referred to as “you.” The Company is offering to amend, upon the terms and subject to the conditions set forth herein, warrants to purchase an aggregate of 4,358,724 shares of common stock (the “Offer to Amend and Exercise”) issued to investors participating in the Company’s 8% Series D Convertible Preferred Stock financing completed on December 26, 2012, January 25, 2013 and February 26, 2013 (the “Original Warrants”).There is no minimum participation requirement with respect to the Offer to Amend and Exercise. Pursuant to the Offer to Amend and Exercise, the Original Warrants will be amended (the “Amended Warrants”) to: (i) reduce the exercise price of the Original Warrants from $1.125 per share to $1.10 per share of common stock in cash on the terms and conditions set forth in the Offer to Amend and Exercise and (ii) shorten the exercise period of the Original Warrants if you accept the offer so that they expire concurrently with the expiration of the Offer to Amend and Exercise at 11:59 p.m. (Eastern Standard Time) on February 9, 2016, as may be extended by the Company in its sole discretion (“Expiration Date”). Other than set forth above, if you do not accept the offer, the terms of the Original Warrants will remain unmodified and in full force and effect. In addition, if you accept the offer, for each share purchased upon exercise of the Amended Warrants, the Company will issue 0.25 of a new warrant (the “New Warrants”) to purchase one share of common stock with a term of five (5) years and have an exercise price equal to $1.50. The purpose of the Offer to Amend and Exercise is to encourage the amendment and exercise of the Original Warrants to help the Company to raise funds to support the Company’s operations by providing the holders of the Original Warrants with the opportunity to obtain and exercise an Amended Warrant by reducing the exercise price of the Original Warrants. Please see “Purposes of the Offer to Amend and Exercise and Use of Proceeds” below for a description of the purposes of the Offer to Amend and Exercise. The period during which Original Warrants may be amended and exercised on the terms described above will commence on January 11, 2016 (the date the materials relating to the Offer to Amend and Exercise are first sent to the holders, referred to herein as the “Offer Date”) through the Expiration Date (the “Offer Period”). Although the Company requires that holders of the Original Warrants to complete an Accredited Investor Questionnaire, this Offer to Amend and Exercise is not limited to “accredited investors” as that term is defined in Rule 501 of the Securities Act of 1933, as amended (the “Securities Act”). You may elect to amend some or all of their Original Warrants. If you choose not to participate in the Offer to Amend and Exercise, your Original Warrants will remain in full force and effect, as originally issued. The Company will agree to amend all Original Warrants held by eligible holders, upon the terms and subject to the conditions of the Offer to Amend and Exercise and the attached Election to Participate and Amend and Exercise Warrant. IT IS THE COMPANY’S CURRENT INTENTION NOT TO CONDUCT ANOTHER OFFER DESIGNED TO INDUCE THE EARLY EXERCISE OF THE ORIGINAL WARRANTS. 1 IMPORTANT PROCEDURES This Offer to Amend and Exercise together with the Election to Participate and Amend and Exercise Warrant, and Notice of Withdrawal constitute the “Offering Materials.” These Offering Materials provide information regarding the Offer to Amend and Exercise and instructions as to how you can amend and exercise your Original Warrants. An election to participate in the Offer to Amend and Exercise will result in both the amendment of your Original Warrant(s) and your exercise of the Amended Warrant(s). You should read all of the materials carefully before you decide whether to participate in the Offer to Amend and Exercise and exercise an Amended Warrant and receive the number of shares of Company common stock issuable therefor. To participate in the Offer to Amend and Exercise and exercise an Amended Warrant and receive the number of shares of Company common stock issuable therefor, you must deliver to the Company before the Expiration Date all of the following: (i) a signed copy of the Election to Participate and Amend and Exercise Warrant, (ii) a signed copy of an Accredited Investor Questionnaire, (iii) the original copy of your Original Warrant (or an Affidavit of Lost Warrant) for cancellation, and (iv) cash in the amount equal to $1.10 per share multiplied by the number of shares of common stock you elect to purchase (collectively, the “Acceptance and Exercise Documents”). The cash may be tendered in the form of a check payable to root9B Technologies, Inc. or by wire transfer to the Company’s account as set forth in the Election to Participate and Amend and Exercise Warrant. Each of these items must be properly delivered, before the Expiration Date to: Maxim Group, LLC, Attn: Karen Orlando and Monique Mitnick, 405 Lexington Avenue, New York, New York 10174, Fax No. (212) 895-3555. If you properly tender (and do not validly withdraw) your Original Warrants and the other Acceptance and Exercise Documents on or prior to 11:59 p.m., Eastern Standard Time on February 9, 2016, the Expiration Date of the Offer to Amend and Exercise (or such later date and time if we extend the Offer to Amend and Exercise), promptly following the Expiration Date, we intend to notify our transfer agent of our acceptance of your payment of the exercise price and your other Acceptance and Exercise Documents and promptly issue and deliver to you the number of shares of Company common stock issuable under the Amended Warrant. See “Procedure for Participating in Offer to Amend and Exercise and Exercising Amended Warrants” below. If you change your mind and do not want to participate in the Offer to Amend and Exercise, you may submit a Notice of Withdrawal to the Company at any time prior to the Expiration Date. The Notice of Withdrawal must be properly completed and must be returned to the Company on or prior to the Expiration Date. However, you may change your mind and submit a Notice of Withdrawal to us if your Original Warrants and other Acceptance and Exercise Documents have not been accepted by us prior to the Expiration Date. In addition, if we have not accepted your tendered Original Warrants and other Acceptance and Exercise Documents by March 9, 2016, which is the fortieth business day from the commencement of the Offer to Amend and Exercise, you may change your mind and submit a Notice of Withdrawal to us after March 9, 2016. If you properly withdraw in a timely manner as set forth above, we will promptly: (i) cancel your signed copy of the Election to Participate and Amend and Exercise Warrant, (ii) return the original copy of your Original Warrant (which will remain unmodified and in full force and effect), or issue you a new Original Warrant if you submitted an Affidavit of Lost Warrant, and (iii) provide you with a check equal to the amount of cash you paid to exercise the Amended Warrant. If you have any question or need assistance, you should contact Maxim Group, LLC (the “Warrant Agent”), for the Offer to Amend and Exercise. The Warrant Agent may be reached at: Maxim Group, LLC 405 Lexington Avenue New York, New York 10174 (212) 895-3500 You may request additional copies of this document and any of the Offering Materials from the Company and the Warrant Agent. The Company may be reached at: root9B Technologies, Inc. 4521 Sharon Road, Suite 300 Charlotte, North Carolina 28211 Tel: (212) 371-5204 OUR BOARD OF DIRECTORS MAKES NO RECOMMENDATION AS TO WHETHER OR NOT YOU SHOULD PARTICIPATE IN THE OFFER TO AMEND AND EXERCISE. YOU MUST MAKE YOUR OWN DECISION WITH RESPECT TO THE OFFER TO AMEND AND EXERCISE. FOR QUESTIONS REGARDING TAX IMPLICATIONS OR OTHER INVESTMENT-RELATED QUESTIONS, YOU SHOULD TALK TO YOUR OWN ATTORNEY, ACCOUNTANT AND/OR FINANCIAL PLANNER. WE HAVE NOT AUTHORIZED ANY PERSON TO MAKE ANY RECOMMENDATION ON OUR BEHALF AS TO WHETHER OR NOT YOU SHOULD PARTICIPATE IN THE OFFER TO AMEND AND EXERCISE. YOU SHOULD RELY ONLY ON THE INFORMATION CONTAINED OR INCORPORATED BY REFERENCE IN THIS DOCUMENT. 2 THIS OFFER TO AMEND AND EXERCISE HAS BEEN PREPARED SOLELY FOR THE BENEFIT OF HOLDERS OF ORIGINAL WARRANTS. DISTRIBUTION OF THIS OFFER TO AMEND AND EXERCISE TO ANY PERSON OTHER THAN SUCH HOLDERS AND THOSE PERSONS RETAINED TO ADVISE SUCH HOLDERS IS UNAUTHORIZED AND ANY REPRODUCTION OF THIS OFFER TO AMEND AND EXERCISE OR RELATED DOCUMENTS, IN WHOLE OR IN PART, IS PROHIBITED. THE SECURITIES BEING OFFERED PURSUANT TO THIS OFFER TO AMEND AND EXERCISE ARE BEING OFFERED PURSUANT TO EXEMPTIONS PROVIDED BY SECTION 4(2) OF THE SECURITIES ACT OF 1933, AS AMENDED, REGULATION D THEREUNDER, CERTAIN STATE SECURITIES LAWS AND CERTAIN RULES AND REGULATIONS PROMULGATED THEREUNDER. THE DATE OF THIS OFFER TO AMEND AND EXERCISE IS JANUARY 11, 2016 3 TABLE OF CONTENTS Special Note with Respect to Forward-Looking Information 5 OFFERING SUMMARY 6 RISK FACTORS 10 DESCRIPTION OF THE OFFER TO AMEND AND EXERCISE 18 Purpose of the Offer to Amend and Exercise and Use of Proceeds 19 Expiration Date 19 Terms of Amended Warrants 19 Exchange Offer- New Warrant 19 Conditions to the Offer to Amend and Exercise 19 Extension of Offer to Amend and Exercise Period; Termination; Amendments 20 Procedures for Participating in Offer to Amend and Exercise and Exercising Amended Warrants 20 Manner of Acceptance of Payment and Issuance of Shares 20 Withdrawal Rights 20 Registration of Warrant Shares 20 Transactions and Agreements Concerning Original Warrants 21 Source and Amount of Funds 21 Fees and Expenses 23 Transfers 23 COMPANY OVERVIEW 24 The quotes represent inter-dealer prices, without adjustment for retail mark-up, markdown or commission and may not represent actual transactions. The trading volume of our securities fluctuates and may be limited during certain periods. As a result of these volume fluctuations, the liquidity of an investment in our securities may be adversely affected. 27 INTERESTS OF DIRECTORS AND EXECUTIVE OFFICERS IN THE OFFER TO AMEND AND EXERCISE 27 REPORTS AND AVAILABLE INFORMATION 27 Additional Information 27 4 Special Note with Respect to Forward-Looking Information This Offer to Amend and Exercise includes forward-looking statements. Forward-looking statements are those that predict or describe future events or trends and that do not relate solely to historical matters. You can generally identify forward-looking statements as statements containing the words "believe," "expect," "may," "anticipate," "intend," "estimate," "project," "plan," "assume" or other similar expressions, or negatives of those expressions, although not all forward-looking statements contain these identifying words. All statements contained or incorporated by reference in this Offer to Amend and Exercise regarding our future strategy, future operations, projected financial position, estimated future revenues, projected costs, future prospects, the future of our industries and results that might be obtained by pursuing management's current plans and objectives are forward-looking statements. You should not place undue reliance on our forward-looking statements because the matters they describe are subject to known and unknown risks, uncertainties and other unpredictable factors, many of which are beyond our control. Our forward-looking statements are based on the information currently available to us and speak only as of the date on the cover of this Offer to Amend and Exercise, or, in the case of forward-looking statements in documents incorporated by reference, as of the date of the date of the filing of the document that includes the statement. New risks and uncertainties arise from time to time, and it is impossible for us to predict these matters or how they may affect us. Over time, our actual results, performance or achievements will likely differ from the anticipated results, performance or achievements that are expressed or implied by our forward-looking statements, and such difference might be significant and materially adverse to our security holders. Except with respect to our obligation to provide amendments for material changes to the Offer to Amend and Exercise during the duration of the offer and sale of our common stock by the selling stockholders, we do not undertake and specifically decline any obligation to update any forward-looking statements or to publicly announce the results of any revisions to any statements to reflect new information or future events or developments. We have identified some of the important factors that could cause future events to differ from our current expectations and they are described in this Offer to Amend and Exercise under the caption "Risk Factors," above, and elsewhere in this Offer to Amend and Exercise which you should review carefully. Please consider our forward-looking statements in light of those risks as you read this Offer to Amend and Exercise. 5 OFFERING SUMMARY Company: Root9B Technologies, Inc., a Delaware corporation, with principal executive offices at 4521 Sharon Road, Suite 300, Charlotte, North Carolina 28211, telephone (212) 371-5204. Eligible Original Warrants: Outstanding warrants to purchase 4,358,724 shares of the Company’s common stock issued to investors and our placement agent participating in the Company’s private placement financing closed on December 26, 2012, January 25, 2013 and February 26, 2013. Expiration Date: 11:59 p.m., Eastern Standard Time on February 9, 2016, as may be extended by the Company in its sole discretion. Terms of Exchange & Amended Warrants: Pursuant to the Offer to Amend and Exercise, the Original Warrants will be amended as described below: ●Exchange Offer: Exchange of an Investor’s Original Warrants for 0.25 of one warrant to purchase one share of common stock (the “New Warrant”).Each whole New Warrant can be exercised to purchase one share of Common Stock. ●New Warrant: The New Warrants shall have a term of five (5) years and have an exercise price equal to $1.50. ●New Exercise Price of Original Warrants:The exercise price of the Original Warrants to be reduced to $1.10 per share. ●New Termination Date:The termination date of the Original Warrants is being shortened to run concurrently with the Expiration Date. ●Other Terms:Except as set forth above all other terms of the Amended Warrants will be the same as the terms of the Original Warrants. Partial Participation Permitted: If Original Warrant holders choose to participate in the Offer to Amend and Exercise, they may amend and exercise any or all of such holder’s Original Warrants pursuant to the terms of the Offer to Amend and Exercise. The Company will issue a new Original Warrant exercisable for that number of shares of common stock that a holder elects to exclude from the Offer to Amend and Exercise. Transfers: The terms of the Original Warrants provide that a holder may transfer the Original Warrants to a third party if the transfer qualifies for an exemption from the registration requirements of the Securities Act, to the reasonable satisfaction of the Company, if there is no effective registration statement relating to the Warrant Shares. Conditions: The Offer to Amend and Exercise is subject to certain conditions, as described herein: We are not making this Offer to Amend and Exercise to, nor will we accept any Election to Participate and Amend and Exercise Warrant from or on behalf of, Original Warrant holders in any jurisdiction in which the Offer to Amend and Exercise or the exercise of the Amended Warrants would not be in compliance with the laws of such jurisdiction. Although the Company requires that holders of Original Warrants complete an Accredited Investor Questionnaire, as part of the Election to Participate and Amend and Exercise Warrant, the holders of the Original Warrants must complete an Accredited Investor Questionnaire. The holders of the Original Warrants previously represented to the Company that they were “accredited investors” in connection with the transactions in which such holders acquired the Original Warrants.If any holders of Original Warrants have ceased to be accredited investors, we ask that they indicate as such in the Accredited Investor Questionnaire by checking the box marked “The entity is not an ‘Accredited Investor’ because none of the above apply.” If the Company receives a completed accredited investor questionnaire from any holder of Original Warrants that desires to participate in the Offer to Amend and Exercise indicating that such holder is no longer an accredited investor, the Company will, prior to the Expiration Date, file as part of a subsequent amendment to its Schedule TO and distribute to all holders of Original Warrants supplemental disclosure which includes all of the information required by Rule 502 of Regulation D and will extend the Expiration Date of the Offer to Amend and Exercise to the extent required under the Exchange Act and rules promulgated thereunder. However, the Company will not accept any Election to Participate and Amend and Exercise Warrant from or on behalf of, any Original Warrant holders if the Company determines that a valid securities exemption is not available under the Securities Act. You may not elect to amend but not exercise your Original Warrants. Participation in this Offer to Amend and Exercise requires both amendment of your Original Warrants and your exercise of the Amended Warrants, which will happen simultaneously should you choose to participate. Original Warrants of holders that elect not to participate and exercise will remain outstanding pursuant to their original terms. 6 Future Amendments to the Offer to Amend and Exercise: If we materially change the terms of the Offer to Amend and Exercise we will extend the Expiration Date to the extent required under the rules of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). How to Participate in the Offer to Amend and Exercise: To participate in the Offer to Amend and Exercise and exercise an Amended Warrant and receive the number of shares of Company common stock issuable therefor, you must deliver to the Company before the Expiration Date all of the Acceptance and Exercise Documents. The cash exercise price may be tendered in the form of a check payable to Root9B Technologies, Inc. or by wire transfer to the Company’s account as set forth in the Election to Participate and Amend and Exercise Warrant. All of the Acceptance and Exercise Documents must be properly delivered, before the Expiration Date to: Maxim Group, LLC, Attn: Karen Orlando and Monique Mitnick, 405 Lexington Avenue, New York, New York 10174, Fax No. (212) 895-3555. Manner of Acceptance of Payment: If you properly tender (and do not validly withdraw) your Original Warrants and the other Acceptance and Exercise Documents on or prior to 11:59 p.m., Eastern Standard Time on February 9, 2016 the Expiration Date of the Offer to Amend and Exercise (or such later date and time if we extend the Offer to Amend and Exercise), we intend to notify our depositary institution and our transfer agent of our acceptance of your payment of the exercise price and your other Acceptance and Exercise Documents and issue and deliver to you the number of shares of Company common stock issuable under the Amended Warrant as well as the New Warrant. Withdrawal Rights: If you change your mind and do not want to participate in the Offer to Amend and Exercise, you may submit the Notice of Withdrawal to us. However, to be effective, the Notice of Withdrawal must be properly completed and must be returned prior to 11:59 p.m., Eastern Standard Time on Expiration Date of February 9, 2016 (or such later date and time if we extend the Offer to Amend and Exercise), to: Maxim Group, LLC, Attn: Karen Orlando and Monique Mitnick, 405 Lexington Avenue, New York, New York 10174, Fax No. (212) 895-3555. Following the Expiration Date, you cannot withdraw your Election to Participate and Amend and Exercise Warrant.However, if we have not accepted your tendered Original Warrants and other Acceptance and Exercise Documents by March 9, 2016, which is the fortieth business day from the commencement of the Offer to Amend and Exercise, you may change your mind and submit a Notice of Withdrawal to us after March 9, 2016. If you properly withdraw in a timely manner as set forth above, we will promptly: (i) cancel your signed copy of the Election to Participate and Amend and Exercise Warrant, (ii) return the original copy of your Original Warrant (which will remain unmodified and in full force and effect), or issue you a new Original Warrant if you submitted an Affidavit of Lost Warrant, (iii) provide you with a check equal to the amount of cash you paid to exercise the Amended Warrant, and (iv) cancel your New Common shares and New Warrant. 7 Purposes of the Offer to Amend and Exercise and Use of Proceeds: The purpose of the Offer to Amend and Exercise is to raise funds to support the Company’s future operations and capital requirements by encouraging the participating holders to exercise their Original Warrants by reducing the exercise price and shortening the exercise period. The funds obtained will be used by the Company as working capital and for other general corporate purposes. Registration of Warrant Shares: The Original Warrants, the Amended Warrants, the New Warrant and the shares of common stock issuable upon exercise of the Original, Amended or New Warrants are “restricted securities” and may not be sold by the holder absent a registration statement covering the resale of the shares or an exemption from the registration requirement.The Company currently has an effective registration statement covering the resale of the shares of common stock underlying the Original Warrants.There is no established trading market for the Original Warrants, the Amended Warrants or the New Warrants, and we do not intend to list the Original Warrants, the Amended Warrants or the New Warrants for trading on any exchange or market. Taxes: We recommend that you consult with your own tax advisor with regard to the possibility of any federal, state, local or other tax consequences of the Offer to Amend and Exercise. See “Material U.S. Federal Income Tax Consequences” below for a discussion of the material U.S. Federal Income Tax Consequences of participating in the Offer to Amend and Exercise. Fees and Expenses: The Company has retained Maxim Group, LLC (“Maxim”) to act as its Warrant Agent for the Offer to Amend and Exercise pursuant to a Warrant Agent Agreement, attached as Exhibit d(1) to its Schedule TO. Maxim, in accordance with the terms of the Engagement Agreement, shall use reasonable commercial efforts to contact holders of the Original Warrants by mail, telephone, facsimile, or other electronic means and solicit their participation in the Offer to Amend and Exercise. Maxim will receive a fee equal to 6% of the cash exercise prices paid by holders of the Original Warrants who participate in the Offer to Amend and Exercise. In addition, the Company has agreed to reimburse Maxim for its reasonable out-of-pocket expenses and attorney’s fees up to $35,000, including a $5,000 non-accountable expense allowance. The Company has also agreed to indemnify Maxim against certain liabilities in connection with the Offer to Amend and Exercise, including certain liabilities under the federal securities laws. Historical and Pro Forma Financial Information The Company has included its financial statements for the fiscal years ended December 31, 2013 and December 31, 2014 and for the quarterly periods ended March 31, 2015, June 30, 2015 and September 30, 2015. Interests of Directors and Executive Officers: None of our directors or executive officers hold Original Warrants, except that Kevin Carnahan a director of the Company owns 23,334 warrants in The Carnahan Trust of which Kevin Carnahan is the Trustee. Additional Information: The Board of Directors of the Company recognizes that the decision to participate in the Offer to Amend and Exercise is an individual one that should be based on a variety of factors. The holders of the Original Warrants should consult with their respective professional advisors if they have questions about their financial or tax situation. The information about this Offer to Amend and Exercise from the Company is limited to the Offering Materials. The Company issued the Original Warrants in private placement transactions in reliance on the exemption from registration provided by Rule 506 of Regulation D under the Securities Act of 1933, as amended (the “Securities Act”). In connection with such transactions, the holders of the Original Warrants represented that they were “accredited investors.” The Company is subject to the information requirements of the Securities Exchange Act of 1934, as amended, and in accordance therewith files and furnishes reports and other information with the SEC. All reports and other documents the Company has filed with the SEC, including the Schedule TO relating to the Offer to Amend and Exercise, or will file with the SEC in the future, can be accessed electronically on the SEC’s website atwww.sec.gov. 8 Information Requests: Please direct questions or requests for assistance regarding this Offer to Amend and Exercise, Election to Participate and Amend and Exercise Warrant, and Notice of Withdrawal or other materials, in writing, to the Warrant Agent — Maxim Group, LLC, 405 Lexington Avenue, New York, New York 10174, (212) 895-3500. Please direct requests for additional copies of this Offer to Amend and Exercise, Election to Participate and Amend and Exercise Warrant, and Notice of Withdrawal or other materials, in writing, to the Company — Root9B Technologies, Inc., Attn.: Corporate Secretary, 4521 Sharon Road, Suite 300 Charlotte, North Carolina 28211. 9 RISK FACTORS1 Investment in our common stock involves a substantial degree of risk and should be regarded as speculative. As a result, the purchase of our common stock should be considered only by persons who can reasonably afford to lose their entire investment. Before you elect to participate in the Offer to Amend and Exercise, you should carefully consider the risk and uncertainties described below in addition to the other information in this Offer to Amend and Exercise and other information incorporated herein by reference. Additional risks and uncertainties of which we are unaware or which we currently believe are immaterial could also materially adversely affect our business, financial condition or results of operations. In any case, the trading price of our common stock could decline, and you could lose all or part of your investment. Risks Related to Our Business and Industry WE HAVE CONTINUED TO EXPERIENCE SIGNIFICANT LOSSES FROM OPERATIONS We have experienced substantial and continuing losses from operations which have continued in the first nine months of 2015.These are the result of declining revenues in our existing businesses, increases in selling, general and administrative expenses incurred in preparation for growth and costs associated with the IPSA acquisition.We will have to obtain additional financing by the end of the fourth quarter to support our future operations and there can be no assurance that we will be able to obtain such financing, or if obtained, on terms favorable to the Company.Failure to obtain the same will adversely affect the operations of the Company. A DECLINE IN THE PRICE OF, OR DEMAND FOR, ANY OF OUR BUSINESS ADVISORY SOLUTIONS AND SERVICES, WOULD HARM OUR REVENUES AND OPERATING MARGINS. We anticipate that revenue from the Business Advisory Solutions services, particularly in view of the acquisition of IPSA International, which has been combined with the Business Advisory group, will continue to constitute the majority of our revenues for the near term. Business Advisory Solutions, including IPSA International, accounted for 85.3% of our revenues through the first nine months of 2015.A decline in the price of, or demand for, Business Advisory Solutions services would harm our business. We have experienced such a decline in the first nine months of 2015, and cannot predict if such trend will be reversed in future periods. A SIGNIFICANT PORTION OF OUR BUSINESS REVENUES DEPEND ON A RELATIVELY SMALL NUMBER OF LARGE CUSTOMERS. IF ANY OF THESE CUSTOMERS DECIDE THEY WILL NO LONGER USE OUR SERVICES, REVENUES WILL DECREASE AND FINANCIAL PERFORMANCE WILL BE SEVERELY IMPACTED. To date, we have received a significant portion of our revenues from large sales to a small number of customers. Through the first nine months of 2015, our five largest customers, together comprised approximately 52.9% of our total revenues. Our operating results may be harmed if we are not able to complete one or more substantial sales to any large customers or are unable to collect accounts receivable from any of the large customers in any future period. INTENSE COMPETITION IN OUR TARGET MARKETS COULD IMPAIR OUR ABILITY TO GROW AND TO ACHIEVE PROFITABILITY. IF WE DO NOT GROW, OUR COMPETITIVE ABILITY WILL BE SEVERELY RESTRICTED, WHICH WOULD DECREASE PROFITABILITY. Our competitors vary in size and in the scope and breadth of the products and services they offer. Our competitors include Deloitte, Accenture, Fireeye and SAI Global as well as other national firms and a number of smaller regional firms. Many of our competitors have longer operating histories, substantially greater financial, technical, marketing, or other resources, or greater name recognition than us. Our competitors may be able to respond more quickly to new or emerging technologies and changes in customer requirements. Increased competition is likely to result in price reductions, reduced gross margins, and loss of market share, any one of which could seriously harm our business. We have recently experienced price competition in our Business Advisory Services Group and are considering the manner in which to respond to such competition. OUR LENGTHY SALES CYCLE COULD MAKE IT MORE DIFFICULT TO ACHIEVE OUR GROWTH OBJECTIVES. The period between initial contact with a potential customer and that customer’s purchase of services is often long and difficult to predict. A customer’s decision to purchase services involves a significant allocation of resources, is influenced by a customer’s budgetary cycles, and in many instances involves a preferred-vendor process. To successfully sell our services, generally we must educate the potential customers regarding the uses and benefits of our services, which can require significant time and resources. Many potential customers are large enterprises that generally take longer to designate preferred vendors; the typical sales cycle in connection with becoming an approved vendor has been approximately six to twelve months, but may take longer. Delay or failure to complete sales in a particular quarter could reduce revenues in that quarter, as well as subsequent quarters over which revenues for the sale would likely be recognized. If the sales cycle unexpectedly lengthens in general, or for one or more large orders, it would adversely affect the timing of revenues and revenue growth. 1 Under review by Company 10 WE MAY NOT BE ABLE TO SECURE NECESSARY FUNDING IN THE FUTURE WHICH WOULD ADVERSELY AFFECT OUR ABILITY TO GROW, INCREASE REVENUES, AND ACHIEVE PROFITABILITY. Unless we achieve positive cash flow, substantial working capital will be required for continued operations.The Company is in the process of raising capital but to date it is not sufficient to provide for the Company’s requirements until the projected commencement of positive cash flow, and substantial additional funding will be required. When we raise additional funds by issuing equity securities, the percentage of our capital stock owned by our current shareholders will be reduced, and those equity securities may have rights that are senior to those of the holders of our currently outstanding securities. Additional financing may not be available when needed on commercially acceptable terms, or at all. If adequate funds are not available or are not available on acceptable terms, we may be forced to curtail planned growth, and we may be unable to develop or enhance planned products and services, take advantage of future opportunities, or respond to competitive pressures. THERE ARE SUBSTANTIAL RISKS ASSOCIATED WITH ACQUISITIONS. An integral part of our growth strategy has been evaluating and, from time to time, consummating acquisitions. These transactions involve a number of risks and present financial, managerial and operational challenges, including: diversion of management’s attention from running the existing business; increased expenses, including legal, administrative and compensation expenses resulting from newly hired employees; increased costs to integrate personnel, customer base and business practices of the acquired company; adverse effects on reported operating results due to possible impairment of intangible assets including goodwill associated with acquisitions; and dilution to stockholders to the extent of issuance of securities in the transaction. OUR EXECUTIVE OFFICERS AND DIRECTORS, AND MAJOR STOCKHOLDERS WILL BE ABLE TO EXERT SIGNIFICANT INFLUENCE OVER US, WHICH WILL LIMIT OUR STOCKHOLDERS’ ABILITY TO INFLUENCE THE OUTCOME OF KEY DECISIONS. As of November 1, 2015, our executive officers and directors collectively control approximately 23.1% of our current outstanding capital stock and approximately 33.3% on a fully diluted basis. As a result, if they act together they may be able to influence management and affairs and all matters requiring stockholder approval, including significant corporate transactions. Additionally, Ithan Creek Master Investors (Cayman), L.P. currently controls approximately 8.9% of our outstanding voting capital stock, and may increase their ownership thru exercise of warrants up to approximately 15.7%. This concentration of ownership may have the effect of delaying or preventing any change in control of our Company and might affect the market price of the common stock. Miriam Blech currently controls approximately 6.3% of our outstanding voting capital stock, including 60% of our Series C preferred stock. Isaac Blech, a director of the Company, currently controls approximately 4.2% of our outstanding voting capital stock (which is included in the above figures concerning officers and directors), including 40% of our Series C preferred stock. Together, Mr. and Mrs. Blech currently control approximately 10.5% of our outstanding voting capital stock, including 100% of our Series C preferred stock. The interests of Mr. and Mrs. Blech may differ from the interests of other stockholders. Third parties may be discouraged from making a tender offer or bid or it may make it easier for them to acquire root9B because of this concentration of ownership. A FAILURE TO ATTRACT AND RETAIN QUALIFIED PERSONNEL COULD HAVE AN ADVERSE EFFECT ON US. Our ability to attract and retain qualified professional and/or skilled personnel in accordance with our needs, either through direct hiring or acquisition of other firms employing such professionals, is an important factor in determining our future success. The market for these professionals is competitive, and there can be no assurance that we will be successful in our efforts to attract and retain needed personnel. Our success is also highly dependent upon the continued services of our key officers, and we do not maintain key employee insurance on any of our executive officers. If we are unable to retain qualified personnel, the roles and responsibilities of those employees will need to be filled, which may require that we devote time and resources to identifying, hiring and integrating new employees. In addition, the failure to attract and retain key employees, including officers, could impair our ability to provide services to our clients and conduct our business effectively. WE ARE RESPONSIBLE FOR THE INDEMNIFICATION OF OUR OFFICERS AND DIRECTORS. Should our officers and/or directors require us to contribute to their defense in certain law suits, we may be required to spend significant amounts of our capital. Our articles of incorporation and bylaws also provide for the indemnification of our directors, officers, employees, and agents, under certain circumstances, against attorney's fees and other expenses incurred by them in any litigation to which they become a party arising from their association with or activities on our behalf. This indemnification policy could result in substantial expenditures, which we may be unable to recoup. If these expenditures are significant, or involve issues which result in significant liability for our key personnel, it may impact our business operations and revenues. 11 Risks Related to root9B ROOT9B’S PRODUCTS ARE BEING READIED FOR MARKET AND WE ARE CONFRONTING THE ISSUE OF MARKET ACCEPTANCE. Since the commencement of operations by our root9B cyber security subsidiary, it has been preparing its products for market and has been compiling and communicating with a list of prospects. Some of these products are now ready for market and root9B is beginning the process of converting prospects into customers.There cannot be any assurance of the market acceptance of its products, and the failure acceptance of the same would be materially adverse to root9B and to the growth prospects of the Company. ROOT9B’S FAILURE TO ATTRACT AND RETAIN HIGHLY SKILLED CYBER EXPERTS WOULD HAVE AN ADVERSE EFFECT ON US. Our ability to attract and retain qualified professional and/or skilled cyber personnel, either through direct hiring or acquisition of other firms employing such professionals, is an important factor in determining our future success. The market for these professionals is very competitive as well as limited for senior level operators with the Department of Defense experience we seek. There can be no assurance that we will be successful in our efforts to attract and retain the needed personnel. The failure to attract and retain skilled personnel could impair our ability to sell, provide services to our clients, and conduct our business effectively by limiting the number of engagements we can handle concurrently and could limit our ability to work on large scale projects. INTENSE COMPETITION IN ROOT9B’S TARGET MARKETS COULD IMPAIR OUR ABILITY TO GROW AND TO ACHIEVE PROFITABILITY. The market for cyber solutions and cyber security work has been developing rapidly over the past several years and continues to change as new entrants enter the market and as legislation moves forward in this area. As competition increases, there could be impact on the markets and pricing which will present a risk to the revenue growth for root9B. ROOT9B’S SALES CYCLES CAN BE LONG AND UNPREDICTABLE, AND OUR SALES EFFORTS REQUIRE CONSIDERABLE TIME AND EXPENSE. AS A RESULT, OUR SALES AND REVENUE ARE DIFFICULT TO PREDICT AND MAY VARY SUBSTANTIALLY FROM PERIOD TO PERIOD, WHICH MAY CAUSE OUR RESULTS OF OPERATIONS TO FLUCTUATE SIGNIFICANTLY. Our results of operations may fluctuate, in part, because of the resource intensive nature of our sales efforts, the length and variability of our sales cycle and the short-term difficulty in adjusting our operating expenses. Our results of operations depend in large part on sales to large organizations. The length of our sales cycle, from proof of concept to delivery of and payment for our products and services, is typically six to twelve months but can be significantly longer. To the extent our competitors develop products that our prospective customers view as equivalent to ours, our average sales cycle may increase. Because the length of time required to close a sale varies substantially from customer to customer, it is difficult to predict exactly when, or even if, we will make a sale with a potential customer. As a result, large individual sales have, in some cases, occurred in quarters subsequent to those we anticipated, or have not occurred at all. The loss or delay of one or more large transactions in a quarter could impact our results of operations for that quarter and any future quarters for which revenue from that transaction is delayed. As a result of these factors, it is difficult for us to forecast our revenue accurately in any quarter. Because a substantial portion of our expenses are relatively fixed in the short term, our results of operations will suffer if our revenue falls below our or analysts’ expectations in a particular quarter, which could cause the price of our common stock to decline. IF ROOT9B IS UNABLE TO SELL ITS PROPRIETARY PRODUCTS, SUBSCRIPTIONS AND SERVICES, AS WELL AS RENEWALS OF OUR SUBSCRIPTIONS AND SERVICES, TO ITS CUSTOMERS, OUR FUTURE REVENUE AND OPERATING RESULTS WILL BE HARMED. Our future success depends, in part, on our ability to expand the deployment of our products with new and existing customers, including solutions delivered through our new Adversarial Pursuit Center, where the Company stations its cyber security operations. This may require increasingly sophisticated and costly sales efforts and may not result in additional sales. In addition, the rate at which our customers purchase additional products, subscriptions and services depends on a number of factors, including the perceived need for additional IT security as well as general economic conditions. If our efforts to sell additional products, subscriptions and services to our customers are not successful, our business would suffer. Further, existing customers that purchase our products have no contractual obligation to renew their subscriptions and support and maintenance services beyond the initial contract period, and given our limited operating history, we may not be able to accurately predict our renewal rates. Our customers’ renewal rates may decline or fluctuate as a result of a number of factors, including the level of their satisfaction with our products, our customer support, customer budgets and the pricing of our products compared with the products and services offered by our competitors. We cannot assure that our customers will renew their subscriptions, and if our customers do not renew their subscriptions or renew on less favorable terms, our revenue may grow more slowly than expected, if at all. 12 We also depend on our installed customer base for future support and maintenance revenue. We offer our support and maintenance agreements for terms that generally range between one and five years. If customers choose not to renew their support and maintenance agreements or seek to renegotiate the terms of their support and maintenance agreements prior to renewing such agreements, our revenue may decline. IF ROOT9B IS UNABLE TO INCREASE SALES OF ITS SOLUTIONS TO LARGE ORGANIZATIONS WHILE MITIGATING THE RISKS ASSOCIATED WITH SERVING SUCH CUSTOMERS, OUR BUSINESS, FINANCIAL POSITION AND RESULTS OF OPERATIONS MAY SUFFER. Our growth strategy is dependent, in part, upon increasing sales of our solution to large enterprises and governments. Sales to large customers involve risks that may not be present (or that are present to a lesser extent) with sales to smaller entities. These risks include: ●
